DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 12 January 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the inlet of the first electrode compartment to the outlet of the first electrode compartment" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of further examination, claim 5 will be assumed to depend from claim 3 instead of claim 1 to provide for appropriate antecedent basis.
Claim 12 recites the limitation "the first inlet and/or the first outlet of the first electrode compartment" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of further examination, claim 12 will be assumed to depend from claim 3 instead of claim 1 to 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Compton et al (GB 2512818).
Compton et al teach (see abstract, fig. 1, page 1, line 17-page 3, line 14, page 9, line 8-page 10, line 3, page 11, line 22-page 13, line 18, especially the paragraph spanning pages 11 and 12) a method for producing a chemical product (e.g. hydrogen peroxide) comprising:
contacting, in an electrochemical cell (12), a first electrode (10) with a first solution (“electrochemical reduction of anthraquinone-2-diazonium tetrafluoroborate salt”) while applying an electric potential to the first electrode such that an active form of the redox mediator will become attached (covalently bonded) onto the first electrode; and,
a subsequent step (see especially page 12, lines 15-22) flowing a different second solution (“air-saturated phosphate buffered saline at pH 7”) comprising a reactant (air) past the first electrode (10) such that the first electrode is in contact with the second solution and no longer in contact with the first solution such that the active form of the redox mediator reacts with the reactant in the second solution to produce the chemical product.  
Regarding claim 2, the electrode of Compton et al was exposed to air between the step of electrochemically depositing the redox mediator onto the electrode and the subsequent step of flowing 
Regarding claim 3, Compton et al show an embodiment (see fig. 3) where the cell was constructed such that the cell included a first electrode compartment (inside of area 32) comprising the first electrode, an inlet and an outlet, as well as a second electrode compartment (46) separated from the first electrode compartment and comprising a second electrode (44), an inlet (48) and an outlet.
Regarding claim 5, the sequence of operation of Compton et al included flowing the first solution (first slug) through the first electrode and then flowing a second solution (second slug) through the first electrode.
Regarding claims 12 and 13, Compton et al teach (see page 9, lines 8-9) that the system included a pump for starting/stopping motion of the first and/or second solution.
Regarding claim 15, Compton et al teach that the reactant was air (i.e. the oxygen gas portion of air) and that the product was hydrogen peroxide.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Compton et al (GB 2512818) as applied to claim 1 above.
Regarding claim 4, Compton et al fail to expressly teach applying the electric potential only when the first electrode is in contact with the first solution.  However, the potential is only needed for regeneration of the redox mediator and the reaction of the redox mediator with air to form hydrogen 
Regarding claim 14, Compton et al suggests using a natural water source as the second solution.  Natural water sources are not considered to inherently meet the strict concentration of ionic species requirement of this claim.  However, since dissolved oxygen is the reactant that reacts with the redox mediator to form hydrogen peroxide (as a sterilizing agent), the ionic species concentration of the water being treated does not result in a materially different production of hydrogen peroxide.  Therefore, it would have been obvious to one of ordinary skill in the art to have applied the hydrogen peroxide production process of Compton et al to ultrapure water with very low levels of ionic species for achieving the sterilizing effect on the ultrapure water stream.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Compton et al (GB 2512818) as applied to claim 1 above, and further in view of Edvisson-Albers et al (US 2007/0012578).
Compton et al show (see fig. 3) an embodiment using a separate second electrode chamber, but fail to teach interposing a bipolar membrane between the first electrode chamber and the second electrode chamber.
Edvisson-Albers et al teach (see abstract, fig. 4, paragraph [0045]) that it was known in the field of electrolytic hydrogen peroxide production using an organic redox mediator to separate the cathode and anode from each other using a bipolar membrane.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have applied the conventional alternative of using a bipolar membrane separating the two electrode chambers taught by Edvisson-Albers et al for the purpose of permitting different compositions to contact the anode and the cathode (see paragraph [0047] of Edvisson-Albers et al).

Claims 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Compton et al (GB 2512818) as applied to claim 1 above, and further in view of Song et al (“Polyanthraquinone as a Reliable Organic Electrode for Stable and Fast Lithium”) and Yamamoto et al (“Poly(anthraquinone)s Having a .pi.-Conjugation System along the Main Chain. Synthesis by Organometallic Polycondensation, Redox Behavior, and Optical Properties”).
Compton et al teach using an anthraquinone as the redox mediator, but fails to teach using a polymeric form of the anthraquinone as the redox mediator (poly(1, 4-anthraquinone)).  Compton et al do suggest (see abstract, page 7, lines 10-21) that the intermediary substance (redox mediator) may be incorporated into a conductive polymer, but fails to teach that the polymer itself comprised the redox mediator.
Song et al teach (see abstract) using poly(1,4-anthraquinone) as an electrode in a lithium ion battery, thus providing recognition that the material was suitable for use as an electrode.
Yamamoto et al teach (see abstract, reaction scheme on page 3372, first two paragraphs on page 3371) that poly(1,4-anthraquinone) was a polymer with known redox mediator capability. 
Therefore, in view of the suggestion of Compton et al of (1) using anthraquinone as the redox mediator and (2) incorporating the redox mediator into a conductive polymer and the teachings of Song et al and Yamamoto et al that poly(1,4-anthraquinone) was a conductive polymer that possessed the redox mediator function of the anthraquinone, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the poly(1,4-anthraquinone) material as the conductive polymer in the method of Compton et al thereby providing the conductive polymer and the redox mediator as a single material on the cathode.  
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is Compton et al.  Compton et al do not suggest flowing a plurality of different solutions across the second electrode, nor do Edvinsson Albers et al make a suggestion of using plural different solutions in the anode chamber.
Additionally, the Office would point to claims 2 and 5 as requiring only a single step of the first slug and the second slug and not a repeating sequence of alternatingly passing first slugs and second slugs.  Such feature would clearly overcome the rejection grounds relying upon Compton et al.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796